Exhibit 10.1



Internet Capital Group

2009 Performance Plan

 

The Board of Directors of Internet Capital Group, Inc. (together with its
wholly-owned subsidiaries, the "Company") hereby establishes this 2009
Performance Plan (this "Plan"). The purpose of the Plan is to advance the
interests of the Company's stockholders by providing certain officers and other
employees with bonus payments upon achievement of Company-specific 2009 goals
and individual goals, as well as to help the Company attract and retain key
employees. The Company's officers and other regular employees are eligible to
participate in the Plan.

The Compensation Committee of the Company's Board of Directors (the "Committee")
will administer and interpret the Plan. All decisions and determinations of the
Committee with respect to the Plan will be final and binding on all parties.

The Company's 2009 goals include quantitative and qualitative goals. The
relative weighting of each element of the Company-specific goals is described
below.

Seventy percent (70%) of the bonus potential related to Company goals is tied to
accomplishment of quantitative goals. Realization of specified revenue goals for
the Company's core partner companies accounts for twenty-five percent (25%) of
the potential bonus award, and achievement of specified EBITDA performance goals
for the core partner companies accounts for thirty-five percent (35%) of the
potential bonus award. Ten percent (10%) of the potential bonus award relates to
the Company's deployment of capital and strategic monetization of assets.

Thirty percent (30%) of the bonus potential is tied to execution against the
following qualitative goals: (1) improvement in communicating the value of the
Company's underlying assets, (2) building the ICG brand, (3) expansion of the
ICG platform, (4) performance and competency of partner company executives, (5)
reaction to unforeseen market and business conditions and (6) overall execution
of strategic initiatives.

Following the end of the Company's fiscal year, the Committee will evaluate the
Company's 2009 performance and determine the extent to which the Company's 2009
goals and individual goals were achieved. Based upon this assessment, the
Committee will award bonuses in accordance with the terms of this Plan.